                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE


   UNITED STATES OF AMERICA                          )
                                                     )
   v.                                                )      No. 2:16-CR-030
                                                     )
   ANGIE MICHELLE RUCKER                             )


                                           ORDER

          Prisoner Angie Michelle Rucker, pro se, asks the Court to recommend that the

   Bureau of Prisons (“BOP”) consider her for home confinement under the Second Chance

   Act. [Doc. 427]. Halfway house placement and home confinement under the Second

   Chance Act, 18 U.S.C. § 3624(c), are matters within the discretion of the Bureau of Prisons,

   to be determined on an individual basis upon consideration of several factors including

   “any statement by the court that imposed the sentence . . . .” See, e.g., Lovett v. Hogsten,

   No. 09-5605, 2009 WL 5851205, at *1 (6th Cir. Dec. 29, 2009) (quoting 18 U.S.C. §

   3621(b)).

          Appended to the defendant’s letter motion are several pages of BOP records

   documenting her rehabilitative efforts, with which the Court is pleased. It is hoped that the

   defendant continues on her present path.

          The Court of course recommends that the BOP afford the defendant every measure

   of beneficial assistance available to aid in her transition back into the community, including

   the maximum feasible amount of halfway house placement and home confinement.




Case 2:16-cr-00030-RLJ-MCLC Document 428 Filed 04/23/20 Page 1 of 2 PageID #: 3061
   However, this Court also views the BOP as ultimately being in the best position to

   determine the appropriate time and manner of community reentry, so the Court declines

   the defendant’s request for a specific recommendation.

         As provided herein, the defendant’s motion [doc. 427] is GRANTED IN PART.


                IT IS SO ORDERED.

                                                            ENTER:



                                                                  s/ Leon Jordan
                                                            United States District Judge




                                              2

Case 2:16-cr-00030-RLJ-MCLC Document 428 Filed 04/23/20 Page 2 of 2 PageID #: 3062
